                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                  Plaintiff,

      v.                                           Case No. 02-cr-147-pp

OMAR NELUMS,
and TERRECHO SHURN,

                  Defendants.


UNITED STATES OF AMERICA,

                  Plaintiff,

      v.                                           Case No. 02-Cr-155-pp

LAKESHA M. BRUCE,

                  Defendant.


ORDER GRANTING MOTION TO AMEND JUDGMENT AS TO OMAR NELUMS
(DKT. NO. 291 IN CASE NO. 02-CR-147) AND ORDERING AMENDMENT OF
      JUDGMENT AS TO TERRECHO SHURN AND LAKESHA BRUCE


      Defendant Omar Nelums has asked the court to amend his judgment to

reflect the correct amount of restitution, which he asserts is $4,542.00. Dkt.

No. 291. The court asked the government to respond to that motion. Dkt. No.

292. Specifically, the court asked the government for input on three issues:

      (a) Is there any reason why the court should not amend Omar
      Nelum’s judgment to reflect restitution of $4,542? (b) Is there any
      reason why the court should not amend Terrecho Shurn’s judgment
      to reflect restitution in that amount? (c) Is there any reason that, if


                                        1
       the clerk’s office confirms that Nelums has paid more than $4,542,
       this court should not order the excess to be returned to Nelums?

Id. at 3.

       The government filed a response on April 16, 2019. Dkt. No. 293. The

government recounted that at sentencing, Judge Charles N. Clevert, Jr. ordered

restitution of $19,008.53, joint and several as to defendants Weylin Shurn,

Terrecho D. Shurn, Omar Nelums and Trenise Blaylock in this case, and as to

Lakesha M. Bruce in Case No. 02-cr-155. Id. The government agreed that in

Weylin Shurn’s appeal, it had conceded that the restitution calculation was

incorrect; on remand Judge Clevert amended the judgments for Weylin Shurn

(dkt. no. 246) and co-defendant Blaylock (dkt. no. 262) to reflect a revised

restitution amount of $4,542.00. The government notes that the amended

judgments continued to indicate that those defendants owed that restitution

jointly and severally; the government also reports that the clerk’s office

refunded Weylin Shurn and Blaylock any overpayments. Dkt. No. 293 at 1.

       The government indicates that “[i]t is unknown why the remaining co-

defendants’ judgments were not likewise amended.” Id. at 2. It asks the court

to amend the judgments for Terrecho D. Shurn and Nelums (in Case No. 02-cr-

147) and the judgment for Bruce (in Case No. 02-cr-155) to reflect restitution of

$4,542.00. Id. It also asks the court to order the clerk to refund any

overpayments to these defendants.

       The court GRANTS defendant Nelums’s motion to amend judgment. Dkt.

No. 291.



                                        2
       The court will enter an amended judgment for defendant Nelums

reflecting restitution in the amount of $4,542.00 to be paid jointly and severally

with his co-defendants in this case and with Bruce in Case No. 02-cr-155.

       The court will enter an amended judgment for co-defendant Terrecho

Shurn reflecting restitution in the amount of $4,542.00 to be paid jointly and

severally with his co-defendants in this case and with Bruce in Case No. 02-cr-

155.

       The court will enter an amended judgment in Case No. 02-cr-155, USA v.

Lakesha M. Bruce, reflecting restitution in the amount of $4,542.00 to be paid

jointly and severally with the defendants in Case No. 02-cr-147.

       The court ORDERS that the Clerk of Court shall refund to defendants

Omar Nelums, Terrecho Shurn and Lakesha Bruce any overpayments.

       Dated in Milwaukee, Wisconsin this 19th day of April, 2019.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                        3
